Citation Nr: 0317060	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  99-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959 and from May 1963 to February 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In December 1999, the Board remanded this 
case to the RO for a hearing before a member of the Board at 
the RO.  Following the hearing, the case was returned to the 
Board and in August 2001, the Board remanded this case to the 
RO for further action.  The case has been returned to the 
Board for further consideration.

The veteran presented testimony before the undersigned at a 
hearing at the RO in May 2001.  A transcript of the hearing 
testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A chronic lumbar spine disorder was not present during 
service.

3.  There is no continuity of a lumbar spine disorder 
following service and the veteran's current lumbar spine 
disorder is not related to service.

4.  There is no evidence of arthritis of the lumbar spine 
within one year following service.  




CONCLUSION OF LAW

A lumbar spine disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.326 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he has a lumbar spine 
disability that was incurred in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Where a veteran served continuously for ninety (90) days or 
more and arthritis becomes manifest or is aggravated to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease or aggravation of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002); 
67 Fed.Reg. 67,792 (November 7, 2002) (to be codified at 
38 C.F.R. §§ 3.307, 3.309(a)).

The veteran testified before the undersigned that he 
sustained his current back problems in a 1957 injury in the 
Marine Corps.  The service medical records do document a fall 
in July 1957 with a laceration.  However, no back injury was 
noted at that time and at discharge from this period of 
service the spine was normal.  In August 1963, the veteran 
was noted with a lumbosacral strain and he again complained 
of back pain in March 1964 and July 1964.  However, the July 
1965 examination shows the spine was normal.  In March 1967 
he complained of back pain and chronic sprain of the sacral 
coccygeal joint was noted and in January 1969 he complained 
of back pain.  However, at the April 1969 examination the 
veteran denied having back trouble and the spine was normal.  
In March 1971 he was again seen for back pain with an 
impression of low back strain and in July 1973 he was seen 
for low back pain with an impression of a strain.  The 
veteran was seen in April 1976 complaining of low back pain 
for 10 days.  However, at a January 1979 examination the 
spine was normal.  Additionally, at examinations in October 
1980 and April 1982 the veteran did not complain of recurrent 
back pain and the spine was normal.  These service record 
entries show that there were incidents of back pain during 
service that at times were assessed as a strain or sprain, 
however, these complaints were not continuous and no 
abnormality of the lumbar spine was noted from 1979 until the 
end of service in 1983.  Therefore, a chronic lumbar spine 
disorder was not present during service.  38 C.F.R. 
§ 3.303(a), (b) (2002).

The veteran received a VA examination in April 1983.  He had 
no orthopedic complaints and the examiner did not find any 
difficulties in movements or ranges of motion.  The veteran 
testified before the undersigned that he had continued back 
problems through service and after service, and took 
medication for the back pain.  As noted, the service medical 
records do document a fall in 1957 with a laceration but no 
back injury was shown.  There were instances of acute back 
pain during service.  However, during the last years of 
service, there were no complaints related to the back and the 
April 1983 VA examination specifically indicates the veteran 
had no back complaints.  Additionally, an April 1993 VA X-ray 
of the lumbar spine shows the lumbar spine was normal.  The 
private medical records in the claims file show that the 
veteran was first noted with back pain beginning in December 
1998, approximately 15 years following service.  Accordingly, 
there is no continuity of a lumbar spine disorder following 
service.  38 C.F.R. § 3.303(b) (2002).

A statement from a private physician, received in May 1999, 
indicates that the veteran's lumbar sacral degenerative 
disease may have had its genesis during service because he 
gave a history of a bad fall while on maneuvers in Japan.  
The statement was in response to a request from the veteran's 
then representative to render an etiology opinion.  The 
request included a transcript of an April 1999 hearing at the 
RO wherein the veteran testified that he fell over a tree 
injuring his lower spine in 1957.  Additionally, a March 2000 
statement from the same physician notes that the veteran 
reported injuring his back falling on a tree stump and that 
it must be assumed that the veteran's degenerative disc 
disease must have developed from that incident.  As noted, 
the service medical records do show the veteran fell in 1957.  
However, no back injury was noted at that time and there is 
no continuity of a back disorder following this incident or 
following service.  

The veteran received a VA examination in May 1999.  The 
veteran indicated he impaled his left buttock on a tree and 
that he had trouble with his back as a result of the injury.  
The examiner opined that the injury described would not cause 
degenerative joint disease of the lumbar spine.  The veteran 
received another VA examination in January 2003.  The 
examiner reviewed the claims file and the service medical 
records, and indicated that the fall with the laceration was 
probably not the cause of the back problems.  The examiner 
noted that the back problems started showing up six or seven 
years later and were more related to physical activity, and 
that with each episode he was treated and apparently 
recovered.  The examiner further indicated that he was unable 
to state that the events recorded in the service medical 
records were the cause of the present condition and that it 
was more likely that there was no relationship between 
military service events and the present condition.

The Board finds the January 2003 VA examination more 
probative that the May 1999 and March 2000 statements from 
the private physician.  The opinions from the private 
physician were based on a history that was supplied by the 
veteran which is not entirely supported by the service 
medical records.  The opinion rendered by the VA physician in 
January 2003 was based on a review of the claims file and the 
service medical records.  Based on the more probative January 
2003 VA examination, the veteran's current lumbar spine 
disorder is not related to service.  38 C.F.R. § 3.303(d) 
(2002).

There is no evidence of arthritis of the lumbar spine within 
one year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2002)

A chronic lumbar spine disorder was not present during 
service.  There is no continuity of a lumbar spine disorder 
following service and the veteran's current lumbar spine 
disorder is not related to service.  There is no evidence of 
arthritis of the lumbar spine within one year following 
service.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for a lumbar spine 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2002). 

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
July 1999 statement of the case.  The statement of the case 
and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claim.  A February 
2002 VA letter to the veteran advised him of the VCAA, the 
evidence necessary to substantiate his claim, the kind of 
evidence he was responsible for obtaining, and the evidence 
VA was responsible for obtaining.  The veteran was also 
advised of the VCAA in the March 2003 supplemental statement 
of the case.  Service medical records have been received from 
the National Personnel Records Center and Social Security 
Administration records have been received from that agency.  
The veteran has received VA examinations and VA medical 
records have been received.  Private medical records have 
also been received.  The veteran has not identified 
additional relevant evidence of probative value which has not 
already been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002). 


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
	(CONTINUED ON NEXT PAGE)




?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

